ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Oatridge Security Group                       )      ASBCA No. 61857
                                              )
Under Contract No. W911RX-16-D-0003           )

APPEARANCE FOR THE APPELLANT:                        Mr. Cy A. Oatridge
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Richard Hagner, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

        The Board is in receipt of appellant's submission dated June 7, 2019, requesting
that this appeal be dismissed without prejudice. Appellant asserts that it intends to file a
new claim for a contracting officer's final decision. For good cause shown, the appeal is
dismissed without prejudice.

       Dated: June 13, 2019

                                                     ~)-
                                                   LIS 8. YOUNG
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61857, Appeal of Oatridge Security
Group, rendered in conformance with the Board's Charter.

       Dated:



                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals